COX, Judge
(dissenting):
This is a classic case involving the golden rule: He who has the gold, rules.*
I am truly amazed that the United States Air Force has no more care and concern for Staff Sergeant Robinson, a person in whom that service has invested considerable time, money, and effort to train and nurture his development, than to deny him his wish to “[pjlease test the evidence again to make certain that it came from me.” I find that tragic.
There is no doubt that the Government can rely on chain-of-custody evidence to link the urine sample to Sergeant Robinson. United States v. Maxwell, 38 MJ 148 (CMA 1993). That is not the question. The question is — • how can Sergeant Robinson defend against the chain? There are three ways:
1. He can say the substance is not his because he did not use cocaine.
2. He can attack the breaks in the chain to try to overcome the weight and/or admissibility of the evidence. United States v. Maxwell, supra.
3. He can offer scientific proof that the specimen is not his.
All he sought here was a routine test which can be performed at any blood laboratory and which would determine blood type and antibodies. The test is simple and inexpensive.
Shame on you, Ail' Force, for denying him that simple test! In the words of Chief Judge Sullivan: His “defense to the charge was not a strong one, but it was ... [his] only one.” United States v. Rankins, 34 MJ 326, 336 (CMA 1992) (Sullivan, C.J., dissenting).
I would hold that the military judge abused his discretion in declining to order the requested test.

 My thanks to Captain Robert A. Parks, USAF, for reminding me of this rule during oral arguments in United States v. Kelly, No. 93-005 2/AF, pending. I could not find this exact quote in the research materials available to me. But close is the German saying, "Geld regiert die Welt (Money governs the world).” The Macmillan Book of Proverbs, Maxims, and Famous Phrases 1617 (B. Stevenson, The Macmillan Co., New York 1965), citing Berthelson, Eng.-Danish Dictionary: Money (1754).